Citation Nr: 0830514	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  05-05 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for left hip 
osteoarthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

It appears that the veteran served on active duty from 
November 1977 to September 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Togus, Maine.  
The veteran lives in Rhode Island and his claim is currently 
under the jurisdiction of the Providence, Rhode Island 
Regional Office (RO).

The record reveals that the veteran cancelled a 
videoconference hearing scheduled before the Board in July 
2006.  In August 2007, the veteran's representative indicated 
that there was no current request for a hearing and that the 
Board should proceed with adjudication of the veteran's 
claims.

The Board remanded this matter for further development in a 
September 2007 decision which disposed of other issues on 
appeal.  Such action has been completed and this matter is 
returned to the Board for further consideration.


FINDINGS OF FACT

1.  The veteran's lumbar spine disorder is manifested by a 
range of motion shown on most recent examination to be 75 
degrees flexion, with combined range of 225 degrees, but with 
additional functional limitation due to pain, but was not 
shown to have any abnormal contour, his musculature was 
normal and there was no evidence of guarding severe enough to 
affect his gait on VA examinations and recent treatment 
records.

2.  The veteran did not have incapacitating episodes having a 
total duration of at least four weeks during a 12-month 
period.

3.  Evidence of ankylosis, either favorable or unfavorable of 
the thoracolumbar spine is not of record.

4.  The medical evidence shows that the veteran does not have 
right or left lower extremity radiculopathy due to his 
service-connected low back disability.

5.  The veteran's left hip disorder is noted on most recent 
examination to be 70 degrees flexion and 30 degrees of 
extension, left abduction and internal rotation, as well as 
20 degrees of adduction and external rotation.  All movements 
included pain but with motor strength of 5/5 and no fatigue 
on repetitive testing.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent have 
not been met for the veteran's low back disorder.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a Diagnostic Codes 5242, 5243 (2007).  

2.  The criteria for a rating in excess of 10 percent have 
not been met for the veteran's left hip disorder.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a Diagnostic Codes 5003, 5252, 5253 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was recently amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In the present case, the veteran's claim on appeal was 
received in December 2003.  Prior to adjudicating this claim 
in May 2004, a duty to assist letter was sent in February 
2004.  Additional notice was sent in October 2007.  The 
veteran was provided initial notice of the provisions of the 
duty to assist as pertaining to entitlement to service 
connection and for an increased rating, which included notice 
of the requirements to prevail on these types of claims, of 
his and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  The 
duty to assist letter notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

Here, in October 2007 the RO advised the veteran that he 
needed to present evidence showing his conditions had 
worsened, to include discussion of the applicability of 
relevant Diagnostic Codes ranging from noncompensable to 100, 
as well as describing the specific examples of lay and 
medical evidence as set forth in Vasquez-Flores-- e.g., 
competent lay statements describing symptoms, information 
regarding any medical and hospitalization records the veteran 
had not recently told the VA about, employer statements, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  This 
notice also apprised him of how the VA determines the 
effective date for entitlement to benefits.  See Dingess, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  

Even if the notices were deemed inadequately sufficient as to 
content and timing in light of Vasquez-Flores, the veteran is 
not shown to be prejudiced.  In April 2008, in written 
argument, his representative set forth in detail the 
functional limitations such as limitation of motion, muscle 
spasm, and severe pain affecting the lumbar spine and left 
hip and also discussed the criteria for a higher rating for 
these disorders.  Based on the above, any notice deficiencies 
which may be present do not affect the essential fairness of 
the adjudication.  For this reason, no further development is 
required regarding the duty to notify.

The veteran, who has representation, had a meaningful 
opportunity to participate in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006).  Therefore, the presumption of prejudice is rebutted.  
For this reason, no further development is required regarding 
the duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination 
conducted in November 2007 provided current assessments of 
the veteran's condition based not only on examination of the 
veteran, but also on review of the records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was recently amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40 (2007).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  It is the intention of the VA Schedule 
for Rating Disabilities (Rating Schedule) to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

A review of the veteran's medical history reveals that he was 
treated in service for recurrent low back complaints and left 
hip complaints.  In VA examinations of December 1996 and 
January 1997 his low back and left hip complaints were noted 
and in January 1997 he was diagnosed with mild to minimal 
degenerative joint disease (DJD) of the left hip.  A low back 
disorder was not specifically diagnosed in these 
examinations, but they did reveal findings of discomfort on 
movement, muscle spasm and tenderness of the low back. 

Service connection was granted for a low back disorder and a 
left hip disorder in a May 1997 rating decision, and an 
initial rating of 20 percent disabling for the back and 10 
percent for the left hip was assigned.  After this rating was 
issued a June 1999 VA examination revealed findings of 
generally good function of the hips and low back, but also 
revealed a tingling and numbness of the left anteriolateral 
thigh which correlated with the superficial anterior femoral 
nerve and was suspected to possibly be a meralgia paralytica 
not in the location of hip pain.  Following examination and 
X-rays, the examiner diagnosed minimal narrowing of S1 and 
DJD mild in the area of S1.  The examiner also speculated 
that the veteran may have a meralgia paralytica of the left 
thigh and opined that he did not feel the numbness was coming 
from the hip or back.  Regarding the hips, the diagnosis was 
mild to moderate DJD which was in the normal range for his 
age.  

The veteran filed this claim in December 2003.  Among the 
evidence submitted in conjunction with his claim were VA 
records showing treatment for various complaints including 
his low back and left hip.  Among the pertinent records was a 
January 2002 VA treatment record noting the veteran to have 
an assessment that included low back pain, stable, and left 
leg pain, paresthesia largely resolved, questionable 
secondary to lumbar spine problems, X-ray declined.  Among 
the findings from the physical examination from this record 
was that neurological examination was non focal and his feet 
had good pedal pulses and no sensory deficits.  No specific 
orthopedic findings regarding the back or left hip were made 
in January 2002.  Followups in March 2003, July 2003 again 
gave the same assessement as in and again noted the same 
sensory/neurological findings as those in January 2002, but 
once again did not report any signficant findings regarding 
the back or left hip.  In January 2004 he was seen for 
complaints of worsening left hip pain and numbness in one 
thigh, which had been present for years but was now getting 
worse.  There was no fever, chills, incontinence or motor 
weakness.  Again his sensory examination included a 
neurological examination that was non focal and his feet had 
good pedal pulses and no sensory deficits.  The assessment 
included low back pain that was stable and left leg/hip pain, 
paresthesias, with lumbar spine film and one hip film taken.  
He did not have alarming symptoms but planned to call 911 or 
go to acute care for development of alarming symptom which 
was reviewed in detail.  He was noted to want his service-
connected rating increased, and was noted to work at a mall 
and found it difficult to stand for long periods due to pain.  
An addendum from later in January 2004 revealed he was 
referred to orthopedics for worsening hip pain.  The VA 
treatment records also reflect treatment for various other 
problems including diabetes mellitus.

Private treatment records primarily address other medical 
problems besides the back and left hip.  Of note a January 
2003 treatment record for a right shoulder injury is noted to 
have a musculoskeletal examination that was negative for 
other bone or joint pain and was negative for other joint 
erythema, swelling and no recent fractures or musculoskeletal 
trauma.  His bowel and bladder were negative and neurological 
was likewise negative for loss of sensation or unexplained 
weakness.  

In February 2004, the veteran was seen by a private 
neurologist for left leg complaints with an 11 year history 
of numbing sensation in the lateral aspect of the left thigh, 
which began after he was on a lengthy military flight in an 
awkward position.  The sensation of numbness was intense on 
the lateral aspect of the thigh and occasionally when he 
walked or stood for a long time he would have a burning 
sensation in the same area.  The sensation was restricted to 
the mid thigh without radiation above the hip or below the 
knee.  This had been going for a long time but was worse in 
the past 6 months.  He had no weakness or incontinence 
problems.  He was noted to have diabetes in his medical 
history, as well as chronic back pain with no radiation to 
the lower extremities.  He also denied a history of joint 
pains or trauma.  Physical examination was signficant for 
normal motor strength throughout the upper and lower 
extremities, but with an area of patchy hypoesthesia and 
paresthesia in the territory of the lateral femoral cutaneous 
nerve on the left.  There was no evidence of distal 
polyneuropathy.  Reflexes were 2+ throughout.  No other 
neurological abnormalities were shown and he was able to walk 
on heels and toes.  His gait was normal and Romberg was 
negative.  The impression was that he has a persistent 
numbing sensation in his lateral femoral cutaneous nerve on 
the left that is consistent with a meralgia paresthetica.  
This was explained as an entrapment syndrome that usually 
occurs at the level of the pelvic bone and is secondary to 
multiple factors including prolonged posture, weight gain, 
diabetes, and sometimes pressure on the nerve from a tiny 
belt.  The neurologist saw no evidence of radiculopathy, 
plexopathy or myelopathy.  The neurologist opined that this 
nerve had permanent damage and it was unlikely the sensation 
of the left thigh would return to normal.  

The report of a February 2004 VA examination, which included 
the low back and left hip, revealed the veteran to complain 
that these conditions had worsened.  He reported low back 
symptoms which radiated bilaterally down the left and right 
leg, with the left worse than the right.  The pain was 
described as achy and shooting and he indicated it was worse 
than when he was lasted examined in 1997.  He had associated 
symptoms of left lateral numbness, but no bowel or bladder 
symptoms.  It was triggered by standing, walking greater than 
one block and damp weather.  It occurred daily and was 
constant at a level 3 to 8/10.  It was relieved by Naprosyn 
once a day.  He has not had physical therapy.  He denied 
having any injury or surgery to the back or hip and did not 
require any devices for either problem.  Regarding his left 
hip he complained of bilateral hip pain with the left worse 
than the right and he indicated the left hip has given out 
but he has not fallen.  He denied redness or swelling.  He 
indicated that the hip symptoms were triggered by walking, 
staying too long in one position and weather.  His symptoms 
occurred daily at a level of 4 to 9/10.  Stretching the hip 
and repositioning relieved the symptoms.  Regarding his 
activities of daily living, he reported that both his hip and 
back required assistance with activities of daily living.  He 
reported no impact on employment as he was currently 
unemployed.  He was noted to be able to undress and dress 
himself during the examination.  He denied hospitalization 
for his hip problems.  He was noted to have been previously 
diagnosed with osteoarthritis of both hips on X-ray.  He was 
also noted to have been diagnosed with a meralgia 
paresthetica of the left lateral thigh by a neurologist the 
previous day.  Physical examination revealed him to have 
normal gait and posture and he was unaided.  His range of 
motion on the left hip revealed normal extension, abduction 
and adduction.  Other motions were slightly less than normal 
with left hip flexion to 90 degrees, external rotation to 45 
degrees, and internal rotation to 30 degrees.  Motor was 5/5 
but he had decreased sensation to the left lateral thigh on 
light touch and pain.  

Spinal examination revealed his hips to be in alignment 
without scars.  He had L4-5 tenderness to palpation but his 
musculature was normal.  His lumbar range of motion also 
revealed some limited motion with 70 degrees flexion, 20 
degrees extension, with pain at the endpoints.  Rotation and 
lateral flexion were all 30 degrees bilaterally without pain.  
His combined range of thoracolumbar motion was 210 degrees.  
He had 3+ deep tendon reflexes throughout the knees and 
ankles and plantar down bilaterally.  He had full sensation 
of the lower extremity except for decreased sensation of the 
left lateral thigh to light touch and pain.  Repetitive 
testing was done and he was able to 20/20 straight leg raises 
with 2 pound weights on each ankle without tiring.  He did 
have some pain of the left hip doing this.  He could flex 
from the waist with 5 pound weights in each hand 10/10 times 
without problems.  X-rays of the hips and lumbosacral spine 
were negative.  The diagnosis was low back sprain and a 
diagnosis of bilateral hip pain with negative X-rays but a 
past diagnosis of degenerative joint disease.  He was noted 
to report subjective pain in the hips and back without 
evidence of disease radiologically.  There was no evidence of 
increase in his service-connected conditions except for 
subjective pain.

The November 2007 VA joints examination revealed the veteran 
to complain of intermittent lumbosacral spine pain that was 
nonradiating and associated with stiffness.  He denied loss 
of bowel or bladder control.  He did report paresthesias of 
the left lateral thigh for the past 6 years.  The onset of 
back and left hip symptoms was 25 years ago and precipitated 
by weather conditions, and certain positions for the back, as 
well as stair climbing, weather and inactivity for the hip.  
Back symptoms were worse in the morning when he gets up.  The 
frequency of back symptoms was 5 times a week and lasted as 
long as the trigger activities were being done.  His severity 
was 7-8/10.  It was relieved by Aspirin, stretching and 
exercises.  He had done physical therapy for the back and 
left hip and tried Cortisone for the back in the service but 
has had none recently.  He had no surgery on either the back 
or left hip.  He indicated that he wears no devices and is 
able to do activities of daily living.  He sometimes had 
difficulty washing.  He was able to drive a car and 
participate in sedentary recreational activities.  His back 
and hip had no effect on his employment and he reported no 
flares for the back.  

Regarding the left hip, he had stabbing, nonradiating pain.  
It was associated with stiffness.  He denied redness or 
swelling.  He did have paresthesias which radiated to the 
anterior hip to the thigh area.  His left hip pain was 
constant and severity was 5-8/10 and was relieved by an over 
the counter Lidocane patch which did not help much.  His last 
VA examination was noted to have been in 2004 and his pain 
reportedly has increased since his last examination.  

Physical examination revealed him to be ambulatory without 
mechanical aids.  He had a normal gait and posture.  His hips 
were symmetrical and he had anterior groin and lateral left 
hip tenderness to palpation.  There was no crepitus.  His 
range of motion of the left hip was 70 degrees flexion and 30 
degrees extension.  He also had 30 degrees left abduction and 
internal rotation.  He had 20 degrees of adduction and 
external rotation.  All movements included pain and, except 
for extension and adduction which were the same bilaterally, 
his left hip motions were reduced when compared to the right 
hip which also had ranges of motion measured.  His motor was 
5/5 and sensation was decreased to the left lateral anterior 
thigh to light touch.  Repetitive use testing revealed 15/15 
straight leg raises with a 2 pound weight on the left ankle 
with pain throughout on the left.  Comparatively the right 
leg had no lack of endurance when put through this test.

Examination of his spine revealed his hips to be in alignment 
without scars.  There was no tenderness to palpation.  His 
musculature was normal.  He had 75 degrees flexion, 30 
degrees extension, 40 degrees right lateral extension and 30 
degrees left lateral extension.  He had pain bilaterally.  He 
rotated 25 degrees bilaterally with pain.  His combined range 
of motion of the thoracolumbar spine was 225 degrees. He was 
able to heel-toe walk and could half squat.  He had a 
negative Romberg and straight leg raises were to 70 degrees 
and negative bilaterally.  His motor was 5/5.  There was no 
evidence of atrophy.  His deep tendon reflexes at the knees 
and ankles were 2+ bilaterally.  He had full sensation to the 
lower extremities except for the left anteriolateral thigh 
which had decreased sensation to light touch.  Repetitive use 
testing revealed him to be able to do a 15/15 bends from the 
waist.  He had pain in the lower back at the 7th repetition.  
He had no weakness, fatigue or lack of endurance.  X-rays 
were done of his lower spine that noted mild degenerative 
changes involving the L3-L5 levels with no fractures or 
subluxations seen and sclerosis of the L5-S1 joints were 
noted.  The impression was mild degenerative changes.  His 
bilateral hip X-rays showed mild degenerative changes.  The 
diagnosis was that the veteran had a diagnosis of bilateral 
hip degenerative joint disease, left greater than right with 
pain on the left and lumbosacral spine degenerative disc 
disease with residual pain.  There was evidence of an 
increase in severity in both of these conditions as now there 
was degenerative joint disease and degenerative disc disease 
present on radiological examination.  

A.  Lumbar Spine

The veteran has been rated 20 percent disabling for his back 
disorder which is classified as degenerative disc disease and 
the RO has rated this under 38 C.F.R. § 4.71 a Diagnostic 
Code 5237, for intervertebral disc syndrome.  The Board will 
consider all pertinent Diagnostic Codes, to include.

Intervertebral disc syndrome should be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  Lumbar or cervical strain is 
evaluated under the General Rating Formula.

Under the General Rating Formula, forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of height warrants a 
10 percent disability rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent 
disability rating.  Forward flexion of the cervical spine 15 
degrees or less; or favorable ankylosis of the entire 
cervical spine warrants a 30 percent disability rating.  
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 38 
C.F.R. § 4.71a, Diagnostic Codes 5243, 5237 (2007)).  Any 
associated objective abnormalities such as bowel or bladder 
impairment are to be rated separately under an appropriate 
Diagnostic Code.  See Note (1) of General Rating Formula.  

Under the Formula for rating Intervertebral Disc Syndrome 
based on Incapacitating Episodes, incapacitating episodes 
having a total duration of at least 1 week, but less than 2 
weeks during the past 12 months warrant a 10 percent 
disability evaluation.  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

Note (1):  For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2):  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  

Based on a review of the evidence, the Board finds that a 
rating in excess of 20 percent disabling is not warranted for 
the veteran's lumbar spine disability.  His combined range of 
motion as well as his flexion measured in the February 2004 
and November 2007 VA examinations fall squarely in the 
criteria for a 10 percent rating as the forward flexion of 
the thoracolumbar spine was greater than 60 degrees but not 
greater than 85 degrees and the combined range of motion of 
the thoracolumbar spine was greater than 120 degrees but not 
greater than 235 degrees.  He also is not shown to meet the 
criteria for a 20 percent under the General Formula based on 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The evidence 
including the VA and private treatment records and the 
February 2004 and November 2007 examinations reveal that the 
veteran's spine was not shown to have any abnormal contour, 
his musculature was normal and there was no evidence of 
guarding severe enough to affect his gait.  Generally his 
complaints regarding his back are shown to be pain, with some 
pain shown on motion in the November 2007 examination, but no 
fatigue on repetitive testing with weights.  As his range of 
motion is no more than 10 percent disabling, with 
consideration of pain shown on motion in this examination 
arguably his disorder is no more than 20 percent disabling 
based on motion loss with consideration of pain.  See DeLuca; 
38 C.F.R. §§ 4.7, 4.45 4.59 (2007).  

The evidence fails to show that he has a loss of motion that 
more closely resembles the criteria for a rating in excess of 
20 percent.  The criteria for a 30 percent rating is not 
applicable as it contemplates severely restricted motion or 
ankylosis of the cervical spine.  He is also not shown to 
meet the criteria for a 40 percent rating as the evidence, 
even with consideration of pain on motion does not reflect a 
forward flexion of the thoracolumbar spine of 30 degrees or 
less; nor is there evidence of favorable or unfavorable 
ankylosis of the entire thoracolumbar spine.

Likewise there are no findings in the medical records or the 
VA examinations from February 2004 and November 2007 VA 
suggestive of any current radicular pain, weakness, numbness, 
tingling or bowel problems attributable to lumbar spine 
disorder.  Specifically, the area of numbness affecting his 
left thigh has been clearly attributed to be consistent with 
a meralgia paresthetica.  This was explained in the February 
2004 neurological examination as an entrapment syndrome 
secondary to multiple factors and the neurologist saw no 
evidence of radiculopathy, plexopathy or myelopathy.  Thus, 
he is not shown to warrant more than a 20 percent rating for 
his lumbar spine disorders under the General Rating Formula.  

There is also no evidence of any incapacitating episodes in 
any of the VA or private treatment records or VA examination 
reports, much less any such episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent disability evaluation.  
Thus a higher rating based on incapacitating episodes is not 
warranted.  

B.  Left Hip

The veteran has been rated 10 percent disabling for his left 
hip disorder, which has been rated by the RO under the 
criteria for osteoarthritis.  

Degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  Diagnostic Code 5003.  
Diagnostic Code 5003 notes that in the absence of limitation 
of motion, rate as below: 20 percent with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations; 
and 10 percent with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups.  Note 
(1) under Diagnostic Code 5003 states that the 20 percent and 
10 percent ratings based on X- ray findings, above, will not 
be combined with ratings based on limitation of motion.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 
5255 (2007) below, provide the criteria for rating hip and 
thigh disabilities.  Diagnostic Code 5250 requires ankylosis 
of the hip, which is not shown in this case, and is therefore 
inapplicable in this matter.  Diagnostic Code 5251 provides a 
maximum rating of 10 percent for limitation of extension of 
the thigh to 5 degrees.

Diagnostic Code 5252 provides a 10 percent rating for 
limitation of flexion of the thigh to 45 degrees; a 20 
percent rating where flexion is limited to 30 degrees; a 30 
percent rating where flexion is limited to 20 degrees; and a 
40 percent rating where flexion is limited to 10 degrees.

Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of abduction of the thigh such that the 
legs cannot be crossed or there is limitation of rotation 
such that it is not possible to toe out more than 15 degrees.  
A 20 percent rating requires limitation of abduction with 
motion lost beyond 10 degrees.

Increased evaluations under Diagnostic Codes 5254 and 5255 
require flail joint, fracture, or malunion of the hip or 
femur.

Based on a review of the evidence, the Board finds that a 
rating in excess of 10 percent disabling is not warranted for 
the left hip disorder.  Although there is X-ray evidence of 
arthritis, it is shown in the November 2007 VA examination to 
be only mild degenerative changes.  There is no evidence of 
occasional incapacitating episodes from this disorder shown 
in the records.  

There is also no evidence that the veteran has a loss of 
motion that is more than 10 percent disabling as the VA 
examinations from February 2004 and November 2007 reflect his 
ranges of motion described above to be in the noncompensable 
range.  While he did complain of pain, he is noted to have 
not shown fatigue on repetitive motion testing with weights.  
His muscle strength was 5/5.  Thus even with consideration of 
pain on motion which he exhibited, he is not shown to be more 
than 10 percent disabled based on loss of motion with pain.  
See Deluca.  There is also no evidence of ankylosis, fracture 
or flail joint warranting a higher rating.   

Conclusion

As a preponderance of the evidence is against the award of a 
rating in excess of 20 percent disabling for service-
connected low back disorder and in excess of 10 percent 
disabling for service-connected left hip disorder, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
supra.

The Board also finds that the criteria for invoking the 
procedures for assignment of a higher evaluation on an extra-
schedular basis have not been met in the absence of evidence 
showing that the veteran's service-connected disorders of the 
lumbar spine and left hip resulted in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation); warranted frequent periods of 
hospitalization; or otherwise has rendered impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board further notes that the decision of the Court, in 
Hart v. Mansfield does not apply in this matter where the 
increased ratings are being denied.  


ORDER

A rating in excess of 20 percent disabling for low back 
disability is denied.

A rating in excess of 10 percent disabling for neuropathy 
right lower extremity is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


